Exhibit 10.2

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is dated as of August 30,
2018 and is made by and among HarborOne Bancorp, Inc., a corporation organized
under the laws of the Commonwealth of Massachusetts (the “Company”), and the
several purchasers of the Subordinated Notes (as defined below) identified on
the signature pages to the Purchase Agreement (as defined below) (collectively,
the “Purchasers”).

 

This Agreement is made pursuant to the Subordinated Note Purchase Agreement
dated August 30, 2018 by and among the Company and the Purchasers (the “Purchase
Agreement”), which provides for the sale by the Company to the Purchasers of
$35,000,000 aggregate principal amount of the Company’s 5.625% Fixed-to-Floating
Rate Subordinated Notes due 2028, which were issued on August 30, 2018 (the
“Subordinated Notes”). In order to induce the Purchasers to enter into the
Purchase Agreement and in satisfaction of a condition to the Purchasers’
obligations thereunder, the Company has agreed to provide to the Purchasers and
their respective direct and indirect transferees and assigns the registration
rights set forth in this Agreement. The execution and delivery of this Agreement
is a condition to the closing under the Purchase Agreement.

 

In consideration of the foregoing, the parties hereto agree as follows:

 

1.                                      Definitions. As used in this Agreement,
the following capitalized defined terms shall have the following meanings:

 

“1933 Act” shall mean the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the SEC promulgated thereunder.

 

“1934 Act” shall mean the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the SEC promulgated thereunder.

 

“Additional Interest” shall have the meaning set forth in Section 2(e) hereof.

 

“Agreement” shall have the meaning set forth in the preamble to this Agreement.

 

“Closing Date” shall mean August 30, 2018.

 

“Company” shall have the meaning set forth in the preamble to this Agreement and
also includes the Company’s successors.

 

“Depositary” shall mean The Depository Trust Company, or any other depositary
appointed by the Company, including any agent thereof; provided, however, that
any such depositary must at all times have an address in the Borough of
Manhattan, The City of New York.

 

“Event Date” shall have the meaning set forth in Section 2(e).

 

“Exchange Offer” shall mean the exchange offer by the Company of Exchange
Securities for Registrable Securities pursuant to Section 2(a) hereof.

 

“Exchange Offer Registration” shall mean a registration under the 1933 Act
effected pursuant to Section 2(a) hereof.

 

“Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form) covering the Registrable Securities, and all amendments and supplements to
such registration statement, in each case including the Prospectus contained
therein, all exhibits thereto and all material incorporated or deemed to be
incorporated by reference therein.

 

“Exchange Securities” shall mean the 5.625% Fixed-to-Floating Rate Subordinated
Notes due 2028 issued by the Company under the Indenture containing terms
identical to the Subordinated Notes (except that (i) interest

 

--------------------------------------------------------------------------------


 

thereon shall accrue from the last date to which interest has been paid or duly
provided for on the Subordinated Notes or, if no such interest has been paid or
duly provided for, from the Interest Accrual Date, (ii) provisions relating to
an increase in the stated rate of interest thereon upon the occurrence of a
Registration Default shall be eliminated, (iii) the transfer restrictions and
legends relating to restrictions on ownership and transfer thereof as a result
of the issuance of the Subordinated Notes without registration under the 1933
Act shall be eliminated, (iv) the denominations thereof shall be $1,000 and
integral multiples of $1,000 and (v) all of the Exchange Securities will be
represented by one or more global Exchange Securities in book-entry form unless
exchanged for Exchange Securities in definitive certificated form under the
circumstances provided in the Indenture) to be offered to Holders of Registrable
Securities in exchange for Registrable Securities pursuant to the Exchange
Offer.

 

“FINRA” shall mean the Financial Industry Regulatory Authority, Inc.

 

“Holders” shall mean (i) the Purchasers, for so long as they own any Registrable
Securities, and each of their respective successors, assigns and direct and
indirect transferees who become registered owners of Registrable Securities
under the Indenture and (ii) each Participating Broker-Dealer that holds
Exchange Securities for so long as such Participating Broker-Dealer is required
to deliver a prospectus meeting the requirements of the 1933 Act in connection
with any resale of such Exchange Securities.

 

“Indenture” shall mean the indenture, dated as of August 30, 2018 by and between
the Company and, UMB Bank, N.A., as trustee, as the same may be amended or
supplemented from time to time in accordance with the terms thereof.

 

“Interest Accrual Date” means August 30, 2018.

 

“Majority Holders” shall mean the Holders of a majority of the aggregate
principal amount of Registrable Securities outstanding, excluding Exchange
Securities referred to in clause (ii) of the definition of “Holders” above;
provided that whenever the consent or approval of Holders of a specified
percentage of Registrable Securities or Exchange Securities is required
hereunder, Registrable Securities and Exchange Securities held by the Company or
any of its affiliates (as such term is defined in Rule 405 under the 1933 Act)
shall be disregarded in determining whether such consent or approval was given
by the Holders of such required percentage.

 

“Notifying Broker-Dealer” shall have the meaning set forth in Section 3(f).

 

“Participating Broker-Dealer” shall have the meaning set forth in Section 3(f).

 

“Person” shall mean an individual, partnership, joint venture, limited liability
company, corporation, trust or unincorporated organization, or a government or
agency or political subdivision thereof.

 

“Prospectus” shall mean the prospectus included in a Registration Statement,
including any preliminary prospectus, and any such prospectus as amended or
supplemented by any prospectus supplement, including a prospectus supplement
with respect to the terms of the offering of any portion of the Registrable
Securities covered by a Shelf Registration Statement, and by all other
amendments and supplements to a prospectus, including post-effective amendments,
and in each case including all material incorporated or deemed to be
incorporated by reference therein.

 

“Purchase Agreement” shall have the meaning set forth in the preamble to this
Agreement.

 

“Purchasers” shall have the meaning set forth in the preamble of this Agreement.

 

“Registrable Securities” shall mean the Subordinated Notes; provided, however,
that any Subordinated Notes shall cease to be Registrable Securities when (i) a
Registration Statement with respect to such Subordinated Notes shall have been
declared effective under the 1933 Act and such Subordinated Notes shall have
been disposed of pursuant to such Registration Statement, (ii) such Subordinated
Notes shall have been sold to the public pursuant to Rule 144 (or any similar
provision then in force, but not Rule 144A) under the 1933 Act, or are eligible
to be resold pursuant to Rule 144 without regard to the public information
requirements thereunder, (iii) such

 

2

--------------------------------------------------------------------------------


 

Subordinated Notes shall have ceased to be outstanding, or (iv) such
Subordinated Notes have been exchanged for Exchange Securities which have been
registered pursuant to the Exchange Offer Registration Statement upon
consummation of the Exchange Offer unless, in the case of any Exchange
Securities referred to in this clause (iv), such Exchange Securities are held by
Participating Broker-Dealers or otherwise are not freely tradable by such
Participating Broker-Dealers without any limitations or restrictions under the
1933 Act (in which case such Exchange Securities will be deemed to be
Registrable Securities until such time as such Exchange Securities are sold to a
purchaser in whose hands such Exchange Securities are freely tradeable without
any limitations or restrictions under the 1933 Act).

 

“Registration Default” shall have the meaning set forth in Section 2(e).

 

“Registration Expenses” shall mean any and all reasonable expenses incident to
performance of or compliance by the Company with this Agreement, including
without limitation: (i) all SEC, stock exchange or FINRA registration and filing
fees, (ii) all fees and expenses incurred in connection with compliance with
state or other securities or blue sky laws and compliance with the rules of
FINRA (including reasonable fees and disbursements of one counsel for any
Holders in connection with qualification of any of the Exchange Securities or
Registrable Securities under state or other securities or blue sky laws and any
filing with and review by FINRA), (iii) all expenses of any Persons in
preparing, printing and distributing any Registration Statement, any Prospectus,
any amendments or supplements thereto, securities sales agreements, certificates
representing the Subordinated Notes or Exchange Securities and other documents
relating to the performance of and compliance with this Agreement, (iv) all
rating agency fees, (v) all fees and expenses incurred in connection with the
listing, if any, of any of the Subordinated Notes or Exchange Securities on any
securities exchange or exchanges or on any quotation system, (vi) all fees and
disbursements relating to the qualification of the Indenture under applicable
securities laws, (vii) the fees and disbursements of counsel for the Company and
the fees and expenses of independent public accountants for the Company or for
any other Person, business or assets whose financial statements are included in
any Registration Statement or Prospectus, including the expenses of any special
audits or “cold comfort” letters required by or incident to such performance and
compliance, and (viii) the fees and expenses of the Trustee, any registrar, any
depositary, any paying agent, any escrow agent or any custodian, in each case
including fees and disbursements of their respective counsel.

 

“Registration Statement” shall mean any registration statement of the Company
relating to any offering of the Exchange Securities or Registrable Securities
pursuant to the provisions of this Agreement (including, without limitation, any
Exchange Offer Registration Statement and any Shelf Registration Statement), and
all amendments and supplements to any such Registration Statement, including
post-effective amendments, in each case including the Prospectus contained
therein, all exhibits thereto and all material incorporated or deemed to be
incorporated by reference therein.

 

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

 

“Shelf Registration” shall mean a registration effected pursuant to
Section 2(b) hereof.

 

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company pursuant to the provisions of Section 2(b) of this Agreement which
covers all of the Registrable Securities, as the case may be, on an appropriate
form under Rule 415 under the 1933 Act, or any similar rule that may be adopted
by the SEC, and all amendments and supplements to such registration statement,
including post-effective amendments, in each case including the Prospectus
contained therein, all exhibits thereto and all material incorporated or deemed
to be incorporated by reference therein.

 

“Subordinated Notes” shall have the meaning set forth in the preamble to this
Agreement.

 

“TIA” shall mean the Trust Indenture Act of 1939, as amended from time to time,
and the rules and regulations of the SEC promulgated thereunder.

 

“Trustee” shall mean the trustee with respect to the Subordinated Notes and the
Exchange Securities under the Indenture.

 

3

--------------------------------------------------------------------------------


 

For purposes of this Agreement, (i) all references in this Agreement to any
Registration Statement, preliminary prospectus or Prospectus or any amendment or
supplement to any of the foregoing shall be deemed to include the copy filed
with the SEC pursuant to its Electronic Data Gathering, Analysis and Retrieval
system; (ii) all references in this Agreement to financial statements and
schedules and other information which is “contained,” “included” or “stated” in
any Registration Statement, preliminary prospectus or Prospectus (or other
references of like import) shall be deemed to mean and include all such
financial statements and schedules and other information which is incorporated
or deemed to be incorporated by reference in such Registration Statement,
preliminary prospectus or Prospectus, as the case may be; (iii) all references
in this Agreement to amendments or supplements to any Registration Statement,
preliminary prospectus or Prospectus shall be deemed to mean and include the
filing of any document under the 1934 Act which is incorporated or deemed to be
incorporated by reference in such Registration Statement, preliminary prospectus
or Prospectus, as the case may be; (iv) all references in this Agreement to
Rule 144, Rule 144A, Rule 405 or Rule 415 under the 1933 Act, and all references
to any sections or subsections thereof or terms defined therein, shall in each
case include any successor provisions thereto; and (v) all references in this
Agreement to days (but not to business days) shall mean calendar days.

 

2.                                      Registration Under the 1933 Act.

 

(a)                                 Exchange Offer Registration. The Company
shall (A) use its commercially reasonable efforts to file with the SEC on or
prior to the 60th day after the Closing Date an Exchange Offer Registration
Statement covering the offer by the Company to the Holders to exchange all of
the Registrable Securities for a like aggregate principal amount of Exchange
Securities, (B) use its commercially reasonable efforts to cause such Exchange
Offer Registration Statement to be declared effective by the SEC no later than
the 120th day after the Closing Date, (C) use its commercially reasonable
efforts to cause such Registration Statement to remain effective until the
closing of the Exchange Offer and (D) use its commercially reasonable efforts to
consummate the Exchange Offer no later than 45 days after the effective date of
the Exchange Offer Registration Statement. Upon the effectiveness of the
Exchange Offer Registration Statement, the Company shall promptly commence the
Exchange Offer, it being the objective of such Exchange Offer to enable each
Holder eligible and electing to exchange Registrable Securities for Exchange
Securities (assuming that such Holder is not an affiliate of the Company within
the meaning of Rule 405 under the 1933 Act, acquires the Exchange Securities in
the ordinary course of such Holder’s business and has no arrangements or
understandings with any Person to participate in the Exchange Offer for the
purpose of distributing such Exchange Securities) to trade such Exchange
Securities from and after their receipt without any limitations or restrictions
under the 1933 Act or under the securities or blue sky laws of the states of the
United States.

 

In connection with the Exchange Offer, the Company shall:

 

(i)                                     promptly mail or otherwise transmit, in
compliance with the applicable procedures of the depositary for such Registrable
Securities, to each Holder a copy of the Prospectus forming part of the Exchange
Offer Registration Statement, together with an appropriate letter of transmittal
and related documents;

 

(ii)                                  keep the Exchange Offer open for not less
than 20 business days (or longer if required by applicable law) after the date
notice thereof is mailed to the Holders and, during the Exchange Offer, offer to
all Holders who are legally eligible to participate in the Exchange Offer the
opportunity to exchange their Registrable Securities for Exchange Securities;

 

(iii)                               use the services of a depositary with an
address in the Borough of Manhattan, City of New York for the Exchange Offer;

 

(iv)                              permit Holders to withdraw tendered
Registrable Securities at any time prior to the close of business, Eastern time,
on the last business day on which the Exchange Offer shall remain open, by
sending to the institution and at the address specified in the Prospectus or the
related letter of transmittal or related documents a telegram, telex, facsimile
transmission or letter setting forth the name of such Holder, the principal
amount of Registrable Securities delivered for exchange, and a statement that
such Holder is withdrawing its election to have such Subordinated Notes
exchanged;

 

4

--------------------------------------------------------------------------------


 

(v)                                 notify each Holder that any Registrable
Security not tendered will remain outstanding and continue to accrue interest,
but will not retain any rights under this Agreement (except in the case of
Participating Broker-Dealers as provided herein); and

 

(vi)                              otherwise comply in all material respects with
all applicable laws relating to the Exchange Offer.

 

The Exchange Securities shall be issued under the Indenture, which shall be
qualified under the TIA. The Indenture shall provide that the Exchange
Securities and the Subordinated Notes shall vote and consent together on all
matters as a single class and shall constitute a single series of debt
securities issued under the Indenture.

 

As soon as reasonably practicable after the close of the Exchange Offer, the
Company shall:

 

(vii)                           accept for exchange all Registrable Securities
duly tendered and not validly withdrawn pursuant to the Exchange Offer in
accordance with the terms of the Exchange Offer Registration Statement and the
letter of transmittal which is an exhibit thereto;

 

(viii)                        deliver, or cause to be delivered, to the Trustee
for cancellation all Registrable Securities so accepted for exchange by the
Company; and

 

(ix)                              cause the Trustee promptly to authenticate and
deliver Exchange Securities to each Holder of Registrable Securities so accepted
for exchange equal in principal amount to the principal amount of the
Registrable Securities of such Holder so accepted for exchange.

 

Interest on each Exchange Security will accrue from the last date on which
interest was paid or duly provided for on the Subordinated Notes surrendered in
exchange therefor or, if no interest has been paid or duly provided for on such
Subordinated Notes, from the Interest Accrual Date. The Exchange Offer shall not
be subject to any conditions, other than (i) that the Exchange Offer, or the
making of any exchange by a Holder, does not violate any applicable law or any
applicable interpretation of the staff of the SEC, (ii) that no action or
proceeding shall have been instituted or threatened in any court or by or before
any governmental agency with respect to the Exchange Offer which, in the
Company’s judgment, would reasonably be expected to impair the ability of the
Company to proceed with the Exchange Offer, and (iii) that the Holders tender
the Registrable Securities to the Company in accordance with the Exchange Offer.
Each Holder of Registrable Securities (other than Participating Broker-Dealers)
who wishes to exchange such Registrable Securities for Exchange Securities in
the Exchange Offer will be required to represent that (i) it is not an affiliate
(as defined in Rule 405 under the 1933 Act) of the Company, (ii) any Exchange
Securities to be received by it will be acquired in the ordinary course of
business, (iii) it has no arrangement with any Person to participate in the
distribution (within the meaning of the 1933 Act) of the Exchange Securities,
and (iv) it is not acting on behalf of any Person who could not truthfully make
the statements set forth in clauses (i), (ii) and (iii) immediately above, and
shall be required to make such other representations as may be reasonably
necessary under applicable SEC rules, regulations or interpretations to render
the use of Form S-4 or another appropriate form under the 1933 Act available.

 

(b)                                 Shelf Registration. (i) If, because of any
change in law or applicable interpretations thereof by the staff of the SEC, the
Company is not permitted to effect the Exchange Offer as contemplated by
Section 2(a) hereof, or (ii) if for any other reason (A) the Exchange Offer
Registration Statement is not declared effective within 120 days following the
Closing Date or (B) the Exchange Offer is not consummated within 45 days after
effectiveness of the Exchange Offer Registration Statement (provided that if the
Exchange Offer Registration Statement shall be declared effective after such
120-day period or if the Exchange Offer shall be consummated after such 45-day
period, then the Company’s obligations under this clause (ii) arising from the
failure of the Exchange Offer Registration Statement to be declared effective
within such 120-day period or the failure of the Exchange Offer to be
consummated within such 45-day period, respectively, shall terminate), or
(iii) if any Holder is not eligible to participate in the Exchange Offer or
elects to participate in the Exchange Offer but does not receive Exchange
Securities which are freely tradeable without any limitations or restrictions
under the 1933 Act, the Company shall, at its cost:

 

(A)                               use its commercially reasonable efforts to
file with the SEC on or prior to (a) the 180th day after the Closing Date or
(b) the 60th day after any such filing obligation arises, whichever is later, a

 

5

--------------------------------------------------------------------------------


 

Shelf Registration Statement relating to the offer and sale of the Registrable
Securities by the Holders from time to time in accordance with the methods of
distribution elected by the Majority Holders of such Registrable Securities and
set forth in such Shelf Registration Statement;

 

(B)                               use its commercially reasonable efforts to
cause such Shelf Registration Statement to be declared effective by the SEC as
promptly as practicable, but in no event later than (a) the 225th day after the
Closing Date or (b) the 105th day after an obligation to file with the SEC a
Shelf Registration Statement arises, whichever is later. In the event that the
Company is required to file a Shelf Registration Statement pursuant to clause
(iii) above, the Company shall file and use its commercially reasonable efforts
to have declared effective by the SEC both an Exchange Offer Registration
Statement pursuant to Section 2(a) with respect to all Registrable Securities
and a Shelf Registration Statement (which may be a combined Registration
Statement with the Exchange Offer Registration Statement) with respect to offers
and sales of Registrable Securities held by such Holder described in clause
(iii) above;

 

(C)                               use its commercially reasonable efforts to
keep the Shelf Registration Statement continuously effective, supplemented and
amended as required, in order to permit the Prospectus forming part thereof to
be usable by Holders for a period of one year after the latest date on which any
Subordinated Notes are originally issued by the Company (subject to extension
pursuant to the last paragraph of Section 3) or, if earlier, when all of the
Registrable Securities covered by such Shelf Registration Statement (i) have
been sold pursuant to the Shelf Registration Statement in accordance with the
intended method of distribution thereunder, or (ii) cease to be Registrable
Securities; and

 

(D)                               notwithstanding any other provisions hereof,
use its commercially reasonable efforts to ensure that (i) any Shelf
Registration Statement and any amendment thereto and any Prospectus forming a
part thereof and any supplements thereto comply in all material respects with
the 1933 Act, (ii) any Shelf Registration Statement and any amendment thereto
does not, when it becomes effective, contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading and (iii) any Prospectus forming
part of any Shelf Registration Statement and any amendment or supplement to such
Prospectus does not include an untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided,
however, clauses (ii) and (iii) shall not apply to any statement in or omission
from a Shelf Registration Statement or a Prospectus made in reliance upon and
conformity with information relating to any Holder or Participating
Broker-Dealer of Registrable Securities furnished to the Company in writing by
such Holder or Participating Broker-Dealer, respectively, expressly for use in
such Shelf Registration Statement or Prospectus.

 

The Company further agrees, if necessary, to supplement or amend the Shelf
Registration Statement if reasonably requested by the Majority Holders with
respect to information relating to the Holders and otherwise as required by
Section 3(b) below, to use its commercially reasonable efforts to cause any such
amendment to become effective and such Shelf Registration Statement to become
usable as soon as reasonably practicable thereafter and to furnish to the
Holders of Registrable Securities copies of any such supplement or amendment
promptly after its being used or filed with the SEC.

 

(c)                                  Expenses. The Company shall pay all
Registration Expenses in connection with the registration pursuant to
Section 2(a) and 2(b) and, in the case of any Shelf Registration Statement, will
reimburse the Holders for the reasonable fees and disbursements of one counsel
(in addition to any local counsel) designated in writing by the Majority Holders
to act as counsel for the Holders of the Registrable Securities in connection
therewith; provided, however, that the Company shall not be responsible for
reimbursement for the fees and disbursements of such counsel in an aggregate
amount in excess of $10,000. Each Holder shall pay all fees and disbursements of
its counsel other than as set forth in the preceding sentence or in the
definition of Registration Expenses and all underwriting discounts and
commissions and transfer taxes, if any, relating to the sale or disposition of
such Holder’s Registrable Securities pursuant to a Shelf Registration Statement.

 

6

--------------------------------------------------------------------------------


 

(d)                                 Effective Registration Statement.

 

(i)                                     The Company shall be deemed not to have
used its commercially reasonable efforts to cause the Exchange Offer
Registration Statement or any Shelf Registration Statement, as the case may be,
to become, or to remain, effective during the requisite periods set forth herein
if the Company voluntarily takes any action that could reasonably be expected to
result in any such Registration Statement not being declared effective or
remaining effective or in the Holders of Registrable Securities (including,
under the circumstances contemplated by Section 3(f) hereof, Exchange
Securities) covered thereby not being able to exchange or offer and sell such
Registrable Securities during that period unless (A) such action is required by
applicable law or (B) such action is taken by the Company in good faith and for
valid business reasons (but not including avoidance of the Company’s obligations
hereunder), including, but not limited to, the acquisition or divestiture of
assets or a material corporate transaction or event, or if the Company
determines in good faith that effecting or maintaining the availability of the
registration would materially and adversely affect an offering of securities of
the Company or if the Company is in possession of material non-public
information the disclosure of which would not be in the best interests of the
Company, in each case so long as the Company promptly complies with the
notification requirements of Section 3(k) hereof, if applicable. Nothing in this
paragraph shall prevent the accrual of Additional Interest on any Registrable
Securities or Exchange Securities.

 

(ii)                                  An Exchange Offer Registration Statement
pursuant to Section 2(a) hereof or a Shelf Registration Statement pursuant to
Section 2(b) hereof shall not be deemed to have become effective unless it has
been declared effective by the SEC; provided, however, that if, after such
Registration Statement has been declared effective, the offering of Registrable
Securities pursuant to a Registration Statement is interfered with by any stop
order, injunction or other order or requirement of the SEC or any other
governmental agency or court, such Registration Statement shall be deemed not to
have been effective during the period of such interference until the offering of
Registrable Securities pursuant to such Registration Statement may legally
resume.

 

(iii)                               During any 365-day period, the Company may,
by notice as described in Section 3(e), suspend the availability of a Shelf
Registration Statement (and, if the Exchange Offer Registration Statement is
being used in connection with the resale of Exchange Securities by Participating
Broker-Dealers as contemplated by Section 3(f), the Exchange Offer Registration
Statement) and the use of the related Prospectus for up to two periods of up to
60 consecutive days each (except for the consecutive 60-day period immediately
prior to final maturity of the Subordinated Notes), but no more than an
aggregate of 120 days during any 365-day period, upon (a) the happening of any
event or the discovery of any fact referred to in Section 3(e)(vi), or (b) if
the Company determines in good faith that effecting or maintaining the
availability of the registration would materially and adversely affect an
offering of securities of the Company or if the Company is in possession of
material non-public information the disclosure of which would not be in the best
interests of the Company, in each case subject to compliance by the Company with
its obligations under the last paragraph of Section 3.

 

(e)                                  Increase in Interest Rate. In the event
that:

 

(i)                                     the Exchange Offer Registration
Statement is not filed with the SEC on or prior to the 60th day following the
Closing Date, or

 

(ii)                                  the Exchange Offer Registration Statement
is not declared effective by the SEC on or prior to the 120th day following the
Closing Date, or

 

(iii)                               the Exchange Offer is not consummated on or
prior to the 45th day following the effective date of the Exchange Offer
Registration Statement, or

 

(iv)                              if required, a Shelf Registration Statement is
not filed with the SEC on or prior to (A) the 180th day following the Closing
Date or (B) the 60th day after the obligation to file with the SEC a Shelf
Registration Statement arises, whichever is later, or

 

7

--------------------------------------------------------------------------------


 

(v)                                 if required, a Shelf Registration Statement
is not declared effective on or prior to (a) the 225th day following the Closing
Date or (b) the 105th day after an obligation to file with the SEC a Shelf
Registration Statement arises, whichever is later, or

 

(vi)                              a Shelf Registration Statement is declared
effective by the SEC but such Shelf Registration Statement ceases to be
effective or such Shelf Registration Statement or the Prospectus included
therein ceases to be usable in connection with resales of Registrable Securities
for any reason and (A) the aggregate number of days in any consecutive 365-day
period for which the Shelf Registration Statement or such Prospectus shall not
be effective or usable exceeds 120 days, (B) the Shelf Registration Statement or
such Prospectus shall not be effective or usable for more than two periods
(regardless of duration) in any consecutive 365-day period or (C) the Shelf
Registration Statement or such Prospectus shall not be effective or usable for a
period of more than 90 consecutive days, or

 

(vii)                           the Exchange Offer Registration Statement is
declared effective by the SEC but, if the Exchange Offer Registration Statement
is being used in connection with the resale of Exchange Securities as
contemplated by Section 3(f) of this Agreement, the Exchange Offer Registration
Statement ceases to be effective or the Exchange Offer Registration Statement or
the Prospectus included therein ceases to be usable in connection with resales
of Exchange Securities for any reason during the 180-day period referred to in
Section 3(f)(B) of this Agreement (as such period may be extended pursuant to
the last paragraph of Section 3 of this Agreement) and (A) the aggregate number
of days in any consecutive 365-day period for which the Exchange Offer
Registration Statement or such Prospectus shall not be effective or usable
exceeds 120 days, (B) the Exchange Offer Registration Statement or such
Prospectus shall not be effective or usable for more than two periods
(regardless of duration) in any consecutive 365-day period or (C) the Exchange
Offer Registration Statement or the Prospectus shall not be effective or usable
for a period of more than 90 consecutive days,

 

(each of the events referred to in clauses (i) through (vii) above being
hereinafter called a “Registration Default”), the per annum interest rate borne
by the Registrable Securities shall be increased (“Additional Interest”) by
one-quarter of one percent (0.25%) per annum immediately following such 60-day
period in the case of clause (i) above, immediately following such 120-day
period in the case of clause (ii) above, immediately following such 45-day
period in the case of clause (iii) above, immediately following any such 180-day
period or 60-day period, whichever ends later, in the case of clause (iv) above,
immediately following any such 225-day period or 105-day period, as applicable,
in the case of clause (v) above, immediately following the 120th day in any
consecutive 365-day period, as of the first day of the third period in any
consecutive 365-day period or immediately following the 90th consecutive day,
whichever occurs first, that a Shelf Registration Statement shall not be
effective or a Shelf Registration Statement or the Prospectus included therein
shall not be usable as contemplated by clause (vi) above, or immediately
following the 120th day in any consecutive 365-day period, as of the first day
of the third period in any consecutive 365-day period or immediately following
the 90th consecutive day, whichever occurs first, that the Exchange Offer
Registration Statement shall not be effective or the Exchange Offer Registration
Statement or the Prospectus included therein shall not be usable as contemplated
by clause (vii) above, which rate will be increased by an additional one-quarter
of one percent (0.25%) per annum immediately following each 90-day period that
any Additional Interest continues to accrue under any circumstances; provided
that, if at any time more than one Registration Default has occurred and is
continuing, then, until the next date that there is no Registration Default, the
increase in interest rate provided for by this paragraph shall apply as if there
occurred a single Registration Default that begins on the date that the earliest
such Registration Default occurred and ends on such date that there is no
Registration Default; provided further, that the aggregate increase in such
annual interest rate may in no event exceed one-half of one percent (0.50%) per
annum. Upon the filing of the Exchange Offer Registration Statement after the
60-day period described in clause (i) above, the effectiveness of the Exchange
Offer Registration Statement after the 120-day period described in clause
(ii) above, the consummation of the Exchange Offer after the 45-day period
described in clause (iii) above, the filing of the Shelf Registration Statement
after the 180-day period or 60-day period, as the case may be, described in
clause (iv) above, the effectiveness of a Shelf Registration Statement after the
225-day period or 105-day period, as applicable, described in clause (v) above,
or the Shelf Registration Statement once again being effective or the Shelf
Registration Statement and the Prospectus included therein becoming usable in
connection with resales of Registrable Securities, as the case may be, in the
case of clause (vi) above, or the Exchange Offer Registration Statement once
again becoming effective or the Exchange Offer Registration Statement and the
Prospectus included therein becoming usable in connection with resales of
Exchange

 

8

--------------------------------------------------------------------------------


 

Securities, as the case may be, in the case of clause (vii) thereof, the
interest rate borne by the Subordinated Notes from the date of such filing,
effectiveness, consummation or resumption of effectiveness or usability, as the
case may be, shall be reduced to the original interest rate so long as no other
Registration Default shall have occurred and shall be continuing at such time
and the Company is otherwise in compliance with this paragraph; provided,
however, that, if after any such reduction in interest rate, one or more
Registration Defaults shall again occur, the interest rate shall again be
increased pursuant to the foregoing provisions (as if it were the original
Registration Default). Notwithstanding anything in this Agreement to the
contrary, the Company will not be obligated to pay any Additional Interest in
the case of a Shelf Registration Statement with respect to any Holder of
Registrable Securities who fails to timely provide all information with respect
to Holder that is reasonably requested by the Company to enable it to timely
comply with its obligations under Section 2(b).

 

The Company shall notify the Trustee within three business days after each and
every date on which an event occurs in respect of which Additional Interest is
required to be paid (an “Event Date”). Additional Interest shall be paid by
depositing with the Trustee, in trust, for the benefit of the Holders of
Registrable Securities, on or before the applicable interest payment date,
immediately available funds in sums sufficient to pay the Additional Interest
then due. The Additional Interest due shall be payable on each interest payment
date to the record Holder of Registrable Securities entitled to receive the
interest payment to be paid on such date as set forth in the Indenture. Each
obligation to pay Additional Interest shall be deemed to accrue from and
including the day following the applicable Event Date.

 

Anything herein to the contrary notwithstanding, any Holder who was, at the time
the Exchange Offer was pending and consummated, eligible to exchange, and did
not validly tender, its Subordinated Notes for Exchange Securities in the
Exchange Offer will not be entitled to receive any Additional Interest.

 

(f)                                   Specific Enforcement. Without limiting the
remedies available to the Holders or any Participating Broker-Dealer, the
Company acknowledges that any failure by the Company to comply with its
obligations under 2(a) and 2(b) hereof may result in material irreparable injury
to the Holders or the Participating Broker-Dealers for which there is no
adequate remedy at law, that it will not be possible to measure damages for such
injuries precisely and that, in the event of any such failure, any Holder and
any Participating Broker-Dealer may obtain such relief as may be required to
specifically enforce the Company’s obligations under 2(a) and 2(b).

 

3.                                      Registration Procedures. In connection
with the obligations of the Company with respect to the Registration Statements
pursuant to 2(a) and 2(b) hereof, the Company shall:

 

(a)                                 prepare and file with the SEC a Registration
Statement or, if required, Registration Statements, within the time periods
specified in Section 2, on the appropriate form under the 1933 Act, which form
(i) shall be selected by the Company, (ii) shall, in the case of a Shelf
Registration Statement, be available for the sale of the Registrable Securities
by the selling Holders thereof and (iii) shall comply as to form in all material
respects with the requirements of the applicable form and include or incorporate
by reference all financial statements required by the SEC to be filed therewith
or incorporated by reference therein, and use its commercially reasonable
efforts to cause such Registration Statement to become effective and remain
effective for the applicable period in accordance with Section 1 hereof;

 

(b)                                 prepare and file with the SEC such
amendments and post-effective amendments to each Registration Statement as may
be necessary under applicable law to keep such Registration Statement effective
for the applicable period in accordance with Section 2 hereof; cause each
Prospectus to be supplemented by any required prospectus supplement, and as so
supplemented to be filed pursuant to Rule 424 under the 1933 Act; and comply
with the provisions of the 1933 Act and the 1934 Act with respect to the
disposition of all Registrable Securities covered by each Registration Statement
during the applicable period in accordance with the intended method or methods
of distribution by the selling Holders thereof;

 

(c)                                  in the case of a Shelf Registration,
(i) notify each Holder of Registrable Securities, at least ten business days
prior to filing, that a Shelf Registration Statement with respect to the
Registrable Securities is being filed and advising such Holders that the
distribution of Registrable Securities will be made in accordance with the
method elected by the Majority Holders; (ii) furnish to each Holder of
Registrable Securities and counsel for the Holders, without charge, as many
copies of each Prospectus, including each preliminary Prospectus, and any

 

9

--------------------------------------------------------------------------------


 

amendment or supplement thereto and such other documents as such Holder or
counsel may reasonably request, including financial statements and schedules
and, if such Holder or counsel so requests, all exhibits (including those
incorporated by reference) in order to facilitate the public sale or other
disposition of the Registrable Securities; and (iii) subject to the penultimate
paragraph of this Section 3, the Company hereby consents to the use of the
Prospectus, including each preliminary Prospectus, or any amendment or
supplement thereto by each of the Holders of Registrable Securities in
accordance with applicable law in connection with the offering and sale of the
Registrable Securities covered by and in the manner described in any Prospectus
or any amendment or supplement thereto;

 

(d)                                 use its commercially reasonable efforts to
register or qualify the Registrable Securities under all applicable state
securities or “blue sky” laws of such jurisdictions as any Holder of Registrable
Securities covered by a Registration Statement shall reasonably request, to
cooperate with the Holders of any Registrable Securities in connection with any
filings required to be made with FINRA, to keep each such registration or
qualification effective during the period such Registration Statement is
required to be effective and do any and all other acts and things which may be
reasonably necessary or advisable to enable such Holder to consummate the
disposition in each such jurisdiction of such Registrable Securities owned by
such Holder; provided, however, that the Company shall not be required to
(i) qualify as a foreign corporation or entity or as a dealer in securities in
any jurisdiction where it would not otherwise be required to qualify but for
this Section 3(d) or (ii) take any action which would subject it to general
service of process or taxation in any such jurisdiction if it is not then so
subject;

 

(e)                                  in the case of a Shelf Registration, notify
each Holder of Registrable Securities and counsel for such Holders promptly and,
if requested by such Holder or counsel, confirm such advice in writing promptly

 

(i)                                     when a Registration Statement has become
effective and when any post-effective amendments and supplements thereto become
effective,

 

(ii)                                  of any request by the SEC or any state
securities authority for post-effective amendments or supplements to a
Registration Statement or Prospectus or for additional information after a
Registration Statement has become effective (other than comments to 1934 Act
reports incorporated therein by reference),

 

(iii)                               of the issuance by the SEC or any state
securities authority of any stop order suspending the effectiveness of a
Registration Statement or the initiation of any proceedings for that purpose,

 

(iv)                              [reserved],

 

(v)                                 of the receipt by the Company of any
notification with respect to the suspension of the qualification of the
Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose,

 

(vi)                              of the happening of any event or the discovery
of any facts during the period a Shelf Registration Statement is effective which
is contemplated in Section 2(d)(i) or which makes any statement made in such
Shelf Registration Statement or the related Prospectus untrue in any material
respect or which constitutes an omission to state a material fact in such Shelf
Registration Statement or Prospectus and

 

(vii)                           of any determination by the Company that a
post-effective amendment to a Registration Statement would be appropriate.
Without limitation to any other provisions of this Agreement, the Company agrees
that this Section 3(e) shall also be applicable, mutatis mutandis, with respect
to the Exchange Offer Registration Statement and the Prospectus included therein
to the extent that such Prospectus is being used by Participating Broker-Dealers
as contemplated by Section 3(f);

 

(f)                                   (A)     in the case of an Exchange Offer,
(i) include in the Exchange Offer Registration Statement (1) a “Plan of
Distribution” section covering the use of the Prospectus included in the
Exchange Offer Registration Statement by broker-dealers who have exchanged their
Registrable Securities for Exchange Securities for the resale of such Exchange
Securities and (2) a statement to the effect that any such broker-dealers who
wish to use the

 

10

--------------------------------------------------------------------------------


 

related Prospectus in connection with the resale of Exchange Securities acquired
as a result of market-making or other trading activities will be required to
notify the Company to that effect, together with instructions for giving such
notice (which instructions shall include a provision for giving such notice by
checking a box or making another appropriate notation on the related letter of
transmittal) (each such broker-dealer who gives notice to the Company as
aforesaid being hereinafter called a “Notifying Broker-Dealer”), (ii) furnish to
each Notifying Broker-Dealer who desires to participate in the Exchange Offer,
without charge, as many copies of each Prospectus included in the Exchange Offer
Registration Statement, including any preliminary prospectus, and any amendment
or supplement thereto, as such broker-dealer may reasonably request,
(iii) include in the Exchange Offer Registration Statement a statement that any
broker-dealer who holds Registrable Securities acquired for its own account as a
result of market-making activities or other trading activities (a “Participating
Broker-Dealer”), and who receives Exchange Securities for Registrable Securities
pursuant to the Exchange Offer, may be a statutory underwriter and must deliver
a prospectus meeting the requirements of the 1933 Act in connection with any
resale of such Exchange Securities, (iv) subject to the penultimate paragraph of
this Section 3, the Company hereby consents to the use of the Prospectus forming
part of the Exchange Offer Registration Statement or any amendment or supplement
thereto by any Notifying Broker-Dealer in accordance with applicable law in
connection with the sale or transfer of Exchange Securities, and (v) include in
the transmittal letter or similar documentation to be executed by an exchange
offeree in order to participate in the Exchange Offer the following provision:

 

“If the undersigned is not a broker-dealer, the undersigned represents that it
is not engaged in, and does not intend to engage in, a distribution of Exchange
Securities. If the undersigned is a broker-dealer that will receive Exchange
Securities for its own account in exchange for Registrable Securities, it
represents that the Registrable Securities to be exchanged for Exchange
Securities were acquired by it as a result of market-making activities or other
trading activities and acknowledges that it will deliver a prospectus meeting
the requirements of the 1933 Act in connection with any resale of such Exchange
Securities pursuant to the Exchange Offer; however, by so acknowledging and by
delivering a prospectus, the undersigned will not be deemed to admit that it is
an “underwriter” within the meaning of the 1933 Act;”

 

(B)                               to the extent any Notifying Broker-Dealer
participates in the Exchange Offer, (i) the Company shall use its commercially
reasonable efforts to maintain the effectiveness of the Exchange Offer
Registration Statement for a period of 180 days (subject to extension pursuant
to the last paragraph of this Section 3) following the last date on which
exchanges are accepted pursuant to the Exchange Offer, and (ii) the Company will
comply, insofar as relates to the Exchange Offer Registration Statement, the
Prospectus included therein and the offering and sale of Exchange Securities
pursuant thereto, with its obligations under Section 2(b)(D), the last paragraph
of Section 2(b), Section 3(c), 3(d), 3(e), 3(g), 3(i), 3(j), 3(k), 3(o), 3(p),
3(q), 3(r) and 3(s), and the last three paragraphs of this Section 3 as if all
references therein to a Shelf Registration Statement, the Prospectus included
therein and the Holders of Registrable Securities referred, mutatis mutandis, to
the Exchange Offer Registration Statement, the Prospectus included therein and
the applicable Notifying Broker-Dealers and, for purposes of this Section 3(f),
all references in any such paragraphs or sections to the “Majority Holders”
shall be deemed to mean, solely insofar as relates to this Section 3(f), the
Notifying Broker-Dealers who are the Holders of the majority in aggregate
principal amount of the Exchange Securities which are Registrable Securities;
and

 

(C)                               the Company shall not be required to amend or
supplement the Prospectus contained in the Exchange Offer Registration Statement
as would otherwise be contemplated by Section 3(b) or 3(k) hereof, or take any
other action as a result of this Section 3(f), for a period exceeding 180 days
(subject to extension pursuant to the last paragraph of this Section 3) after
the last date on which exchanges are accepted pursuant to the Exchange Offer and
Notifying Broker-Dealers shall not be authorized by the Company to, and shall
not, deliver such Prospectus after such period in connection with resales
contemplated by this Section 3;

 

(g)                                  in the case of a Shelf Registration,
furnish counsel for the Holders of Registrable Securities copies of any request
by the SEC or any state securities authority for amendments or supplements to a
Registration Statement or Prospectus or for additional information (other than
comments to 1934 Act reports incorporated therein by reference);

 

11

--------------------------------------------------------------------------------


 

(h)                                 use its commercially reasonable efforts to
obtain the withdrawal of any order suspending the effectiveness of a
Registration Statement as soon as practicable and provide immediate notice to
each Holder of the withdrawal of any such order;

 

(i)                                     in the case of a Shelf Registration,
upon request furnish to each Holder of Registrable Securities, without charge,
at least one conformed copy of each Registration Statement and any
post-effective amendments thereto (without documents incorporated or deemed to
be incorporated therein by reference or exhibits thereto, unless requested);

 

(j)                                    in the case of a Shelf Registration,
cooperate with the selling Holders of Registrable Securities to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be sold and not bearing any restrictive legends; and cause such
Registrable Securities to be in such denominations (consistent with the
provisions of the Indenture) and in a form eligible for deposit with the
Depositary and registered in such names as the selling Holders may reasonably
request in writing at least two business days prior to the closing of any sale
of Registrable Securities;

 

(k)                                 in the case of a Shelf Registration, upon
the occurrence of any event or the discovery of any facts as contemplated by
Section 3(e)(vi) hereof, use its commercially reasonable efforts to prepare a
supplement or post-effective amendment to a Registration Statement or the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchasers of the Registrable Securities, such Prospectus will
not contain at the time of such delivery any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The Company agrees to notify each Holder to suspend use of the
Prospectus as promptly as practicable after the occurrence of such an event, and
each Holder hereby agrees to suspend use of the Prospectus until the Company has
amended or supplemented the Prospectus to correct such misstatement or omission.
At such time as such public disclosure is otherwise made or the Company
determines that such disclosure is not necessary, in each case to correct any
misstatement of a material fact or to include any omitted material fact, the
Company agrees promptly to notify each Holder of such determination and to
furnish each Holder such number of copies of the Prospectus, as amended or
supplemented, as such Holder may reasonably request;

 

(l)                                     obtain CUSIP and ISIN numbers for all
Exchange Securities or Registrable Securities, as the case may be, not later
than the effective date of a Registration Statement, and provide the Trustee
with printed or word-processed certificates for the Exchange Securities or
Registrable Securities, as the case may be, in a form eligible for deposit with
the Depositary;

 

(m)                             (i) cause the Indenture to be qualified under
the TIA in connection with the registration of the Exchange Securities or
Registrable Securities, as the case may be, (ii) cooperate with the Trustee and
the Holders to effect such changes, if any, to the Indenture as may be required
for the Indenture to be so qualified in accordance with the terms of the TIA and
(iii) execute, and use its commercially reasonable efforts to cause the Trustee
to execute, all documents as may be required to effect such changes, if any, and
all other forms and documents required to be filed with the SEC to enable the
Indenture to be so qualified in a timely manner;

 

(n)                                 in the case of a Shelf Registration, upon
request make available for inspection by representatives of the Holders of the
Registrable Securities participating in any disposition pursuant to a Shelf
Registration Statement and any one counsel or accountant retained by such
Holders (with such inspection to occur at such time as mutually agreed between
the Company and such Persons), all financial statements and other records,
documents and properties of the Company reasonably requested by any such
Persons, and cause the respective officers, directors, employees, and any other
agents of the Company to supply all information reasonably requested by any such
Persons in connection with a Shelf Registration Statement; provided, that any
such Persons shall be required to execute a customary confidentiality agreement;

 

(o)                                 in the case of a Shelf Registration, a
reasonable time prior to filing any Shelf Registration Statement, any Prospectus
forming a part thereof, any amendment to such Shelf Registration Statement or
amendment or supplement to such Prospectus, provide copies of such document to
the Holders of Registrable Securities and to counsel for any such Holders, and
make such changes in any such document prior to the filing

 

12

--------------------------------------------------------------------------------


 

thereof as the Holders of Registrable Securities, or any of their counsel may
reasonably request, and cause the representatives of the Company to be available
for discussion of such documents as shall be reasonably requested by the Holders
of Registrable Securities and shall not at any time make any filing of any such
document of which such Holders or their counsel shall not have previously been
advised and furnished a copy or to which such Holders or their counsel shall
reasonably object within a reasonable time period;

 

(p)                                 in the case of a Shelf Registration, use its
commercially reasonable efforts to cause all Registrable Securities to be listed
on any securities exchange on which similar debt securities issued by the
Company are then listed if requested by the Majority Holders;

 

(q)                                 in the case of a Shelf Registration, use its
commercially reasonable efforts to cause the Registrable Securities to be rated
by the same rating agency that initially rated the Subordinated Notes, if so
requested by the Majority Holders of Registrable Securities, unless the
Registrable Securities are already so rated;

 

(r)                                    otherwise use its commercially reasonable
efforts to comply with all applicable rules and regulations of the SEC and, with
respect to each Registration Statement and each post-effective amendment, if
any, thereto and each filing by the Company of an Annual Report on Form 10-K,
make available to its security holders, as soon as reasonably practicable, an
earnings statement covering at least twelve months which shall satisfy the
provisions of Section 11(a) of the 1933 Act and Rule 158 thereunder; and

 

(s)                                   cooperate and assist in any filings
required to be made with FINRA.

 

In the case of a Shelf Registration Statement, the Company may (as a condition
to such Holder’s participation in the Shelf Registration) require each Holder of
Registrable Securities to furnish to the Company such information regarding such
Holder and the proposed distribution by such Holder of such Registrable
Securities as the Company may from time to time reasonably request in writing
and require such Holder to agree in writing to be bound by all provisions of
this Agreement applicable to such Holder.

 

In the case of a Shelf Registration Statement, each Holder agrees and, in the
event that any Participating Broker-Dealer is using the Prospectus included in
the Exchange Offer Registration Statement in connection with the sale of
Exchange Securities pursuant to Section 3(f), each such Participating
Broker-Dealer agrees that, upon receipt of any notice from the Company of the
happening of any event or the discovery of any facts of the kind described in
Section 3(e)(ii), 3(e)(iii) or 3(e)(v) through 3(e)(vii) hereof, such Holder or
Participating Broker-Dealer, as the case may be, will forthwith discontinue
disposition of Registrable Securities pursuant to a Registration Statement until
receipt by such Holder or Participating Broker-Dealer, as the case may be, of
(i) the copies of the supplemented or amended Prospectus contemplated by
Section 3(k) hereof or (ii) written notice from the Company that the Shelf
Registration Statement or the Exchange Offer Registration Statement,
respectively, are once again effective or that no supplement or amendment is
required. If so directed by the Company, such Holder or Participating
Broker-Dealer, as the case may be, will deliver to the Company (at the Company’s
expense) all copies in its possession, other than permanent file copies then in
its possession, of the Prospectus covering such Registrable Securities current
at the time of receipt of such notice. Nothing in this paragraph shall prevent
the accrual of Additional Interest on any Registrable Securities.

 

If the Company shall give any such notice to suspend the disposition of
Registrable Securities pursuant to the immediately preceding paragraph, the
Company shall be deemed to have used its commercially reasonable efforts to keep
the Shelf Registration Statement or, in the case of Section 3(f), the Exchange
Offer Registration Statement, as the case may be, effective during such period
of suspension; provided that (i) such period of suspension shall not exceed the
time periods provided in Section 2(d)(iii) hereof and (ii) the Company shall use
its commercially reasonable efforts to file and have declared effective (if an
amendment) as soon as practicable thereafter an amendment or supplement to the
Shelf Registration Statement or the Exchange Offer Registration Statement or
both, as the case may be, or the Prospectus included therein and shall extend
the period during which the Shelf Registration Statement or the Exchange Offer
Registration Statement or both, as the case may be, shall be maintained
effective pursuant to this Agreement (and, if applicable, the period during
which Participating Broker-Dealers may use the Prospectus included in the
Exchange Offer Registration Statement pursuant to Section 3(f) hereof) by the
number of days during the period from and including the date of the giving of
such notice to and including the earlier of the date when the Holders or
Participating Broker-Dealers, respectively, shall have received

 

13

--------------------------------------------------------------------------------


 

copies of the supplemented or amended Prospectus necessary to resume such
dispositions and the effective date of written notice from the Company to the
Holders or Participating Broker-Dealers, respectively, that the Shelf
Registration Statement or the Exchange Offer Registration Statement,
respectively, are once again effective or that no supplement or amendment is
required.

 

4.                                      Indemnification and Contribution.

 

(a)                                 The Company agrees to indemnify and hold
harmless each Holder, each Participating Broker-Dealer and each Person, if any,
who controls any Holder or Participating Broker-Dealer within the meaning of
either Section 15 of the 1933 Act or Section 20 of the 1934 Act, as follows:

 

(i)                                     against any and all loss, liability,
claim, damage and expense whatsoever, as incurred, arising out of any untrue
statement or alleged untrue statement of a material fact contained in any
Registration Statement (or any amendment thereto) pursuant to which Exchange
Securities or Registrable Securities were registered under the 1933 Act,
including all documents incorporated therein by reference, or any omission or
alleged omission therefrom of a material fact required to be stated therein or
necessary to make the statements therein not misleading, or arising out of any
untrue statement or alleged untrue statement of a material fact contained in any
preliminary prospectus or Prospectus (or any amendment or supplement thereto) or
any omission or alleged omission therefrom of a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading;

 

(ii)                                  against any and all loss, liability,
claim, damage and expense whatsoever, as incurred, to the extent of the
aggregate amount paid in settlement of any litigation, or any investigation or
proceeding by any governmental agency or body, commenced or threatened, or of
any claim whatsoever based upon any such untrue statement or omission, or any
such alleged untrue statement or omission described in subparagraph (i) above;
provided that any such settlement is effected with the written consent of the
Company; and

 

(iii)                               against any and all expense whatsoever, as
incurred (including, subject to Section 4(c) below, the fees and disbursements
of counsel chosen by any indemnified party), reasonably incurred in
investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission described in
subparagraph (i) above, to the extent that any such expense is not paid under
subparagraph (i) or (ii) above;

 

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with written information furnished to the Company by any
Holder or Participating Broker-Dealer with respect to such Holder, Participating
Broker-Dealer, as the case may be, expressly for use in the Registration
Statement (or any amendment thereto) or the Prospectus (or any amendment or
supplement thereto).

 

(b)                                 Each Holder, severally but not jointly,
agrees to indemnify and hold harmless the Company, each director of the Company,
each officer of the Company who signed the Registration Statement, each
Participating Broker-Dealer and each other selling Holder and each Person, if
any, who controls the Company, any Participating Broker-Dealer or any other
selling Holder within the meaning of Section 15 of the 1933 Act or Section 20 of
the 1934 Act against any and all loss, liability, claim, damage and expense
described in the indemnity contained in Section 4(a) hereof, as incurred, but
only with respect to untrue statements or omissions, or alleged untrue
statements or omissions, made in the Shelf Registration Statement (or any
amendment thereto) or any Prospectus included therein (or any amendment or
supplement thereto) in reliance upon and in conformity with written information
with respect to such Holder furnished to the Company by such Holder expressly
for use in the Shelf Registration Statement (or any amendment thereto) or such
Prospectus (or any amendment or supplement thereto); provided, however, that no
such Holder shall be liable for any claims hereunder in excess of the amount of
net proceeds received by such Holder from the sale of Registrable Securities
pursuant to such Shelf Registration Statement.

 

14

--------------------------------------------------------------------------------


 

(c)                                  Each indemnified party shall give notice as
promptly as reasonably practicable to each indemnifying party of any action
commenced against it in respect of which indemnity may be sought hereunder, but
failure so to notify an indemnifying party shall not relieve such indemnifying
party from any liability hereunder to the extent it is not materially prejudiced
as a result thereof and in any event shall not relieve it from any liability
which it may have otherwise than on account of this indemnity agreement. Counsel
to the respective indemnified parties shall be selected as follows: (i) counsel
to the Company, its directors, each of its officers who signed the Registration
Statement and all Persons, if any, who control the Company within the meaning of
Section 15 of the 1933 Act or Section 20 of the 1934 Act shall be selected by
the Company; (ii) counsel to the Holders (other than Participating
Broker-Dealers) and all Persons, if any, who control any Holders (other than any
Participating Broker-Dealers) within the meaning of Section 15 of the 1933 Act
or Section 20 of the 1934 Act shall be selected by the Holders who held or hold,
as the case may be, a majority in aggregate principal amount of the Registrable
Securities held by all such Holders; and (iii) counsel to the Participating
Broker-Dealers and all Persons, if any, who control any such Participating
Broker-Dealer within the meaning of Section 15 of the 1933 Act or Section 20 of
the 1934 Act shall be selected by the Participating Broker-Dealers who held or
hold, as the case may be, a majority in aggregate principal amount of the
Exchange Securities referred to in Section 3(f) hereof held by all such
Participating Broker-Dealers. In no event shall the indemnifying party or
parties be liable for (A) the fees and expenses of more than one counsel (in
addition to any local counsel) separate from the indemnifying parties’ own
counsel for the Company and all other Persons referred to in clause (i) of this
paragraph, (B) the fees and expenses of more than one counsel (in addition to
any local counsel) separate from the indemnifying parties’ own counsel for all
Holders (other than Participating Broker-Dealers) and all other Persons referred
to in clause (ii) of this paragraph, and (C) the fees and expenses of more than
one counsel (in addition to any local counsel) separate from the indemnifying
parties’ own counsel for all Participating Broker-Dealers and all other Persons
referred to in clause (iv) of this paragraph, in each case in connection with
any one action or separate but similar or related actions in the same
jurisdiction arising out of the same general allegations or circumstances. The
indemnifying party shall be entitled to participate therein and, to the extent
that it shall elect, jointly with any other indemnifying party similarly
notified, to assume the defense thereof, with counsel reasonably satisfactory to
such indemnified party, provided, however, if the defendants in any such action
include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that a conflict may arise
between the positions of the indemnifying party and the indemnified party in
conducting the defense of any such action or that there may be legal defenses
available to it and/or other indemnified parties which are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties. After notice from the indemnifying party to
such indemnified party of its election so to assume the defense thereof, the
indemnifying party shall not be liable to such indemnified party under such
subsection for any legal expenses of other counsel or any other expenses, in
each case subsequently incurred by such indemnified party, in connection with
the defense thereof other than reasonable costs of investigation unless (A) the
indemnified party shall have employed separate counsel in accordance with the
proviso to the preceding sentence (it being understood, however, that the
indemnifying party shall not be liable for the expenses of more than one
separate counsel, approved by the indemnifying party) or (B) the indemnifying
party shall not have employed counsel reasonably satisfactory to the indemnified
party within a reasonable time after notice of commencement of the action, in
each of which cases the fees and expenses of counsel shall be at the expense of
the indemnifying party. No indemnifying party shall, without the prior written
consent of the indemnified parties, settle or compromise or consent to the entry
of any judgment with respect to any litigation, or any investigation or
proceeding by any governmental agency or body, commenced or threatened, or any
claim whatsoever in respect of which indemnification or contribution could be
sought under this Section 4 (whether or not the indemnified parties are actual
or potential parties thereto), unless such settlement, compromise or consent
(i) includes an unconditional release of each indemnified party from all
liability arising out of such litigation, investigation, proceeding or claim and
(ii) does not include a statement as to or an admission of fault, culpability or
a failure to act by or on behalf of any indemnified party.

 

(d)                                 If the indemnification provided for in this
Section 4 is for any reason unavailable to or insufficient to hold harmless an
indemnified party in respect of any losses, liabilities, claims, damages or
expenses referred to therein, then each indemnifying party shall contribute to
the aggregate amount of such losses, liabilities, claims, damages and expenses
incurred by such indemnified party, as incurred, in such proportion as is
appropriate to reflect the relative fault of the indemnifying party or parties
on the one hand and of the indemnified party or parties on the other hand in
connection with the statements or omissions that resulted in such losses,
liabilities, claims, damages or expenses, as well as any other relevant
equitable considerations. The relative fault of such indemnifying party or

 

15

--------------------------------------------------------------------------------


 

parties on the one hand and the indemnified party or parties on the other hand
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact relates to information supplied by such indemnifying party
or parties or such indemnified party or parties, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.

 

(e)                                  The Company and the Holders agree that it
would not be just or equitable if contribution pursuant to this Section 4 were
determined by pro rata allocation or by any other method of allocation that does
not take account of the equitable considerations referred to in paragraph
(e) above. The aggregate amount of losses, liabilities, claims, damages and
expenses incurred by an indemnified party and referred to above in this
Section 4 shall be deemed to include any legal or other expenses reasonably
incurred by such indemnified party in investigating, preparing or defending
against any litigation, or any investigation or proceeding by any governmental
agency or body, commenced or threatened, or any claim whatsoever based upon any
such untrue or alleged untrue statement or omission or alleged omission.

 

Notwithstanding the provisions of this Section 4, other than in the case of
intentional misrepresentation or omission of a material fact, no Holder or
Participating Broker-Dealer shall be required to contribute any amount in excess
of the amount by which the total price at which Registrable Securities sold by
it were offered exceeds the amount of any damages that such Holder or
Participating Broker-Dealer has otherwise been required to pay by reason of any
such untrue or alleged untrue statement or omission or alleged omission.

 

No Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the 1933 Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation.

 

For purposes of this Section 4, each Person, if any, who controls a Holder or
Participating Broker-Dealer within the meaning of Section 15 of the 1933 Act or
Section 20 of the 1934 Act shall have the same rights to contribution as such
Holder or Participating Broker-Dealer, as the case may be, and each director of
the Company, each officer of the Company who signed the Registration Statement
and each Person, if any, who controls the Company within the meaning of
Section 15 of the 1933 Act or Section 20 of the 1934 Act shall have the same
rights to contribution as the Company.

 

The respective obligations of the Holders and Participating Broker-Dealers to
contribute pursuant to this Section 4 are several in proportion to the principal
amount of Subordinated Notes purchased by them and not joint.

 

The indemnity and contribution provisions contained in this Section 4 shall
remain operative and in full force and effect regardless of (i) any termination
of this Agreement, (ii) any investigation made by or on behalf of any Holder or
Participating Broker-Dealer or any Person controlling any Holder or
Participating Broker-Dealer, or by or on behalf of the Company, its officers or
directors or any Person controlling the Company, (iii) acceptance of any of the
Exchange Securities and (iv) any sale of Registrable Securities or Exchange
Securities pursuant to a Shelf Registration Statement.

 

5.                                      Miscellaneous.

 

(a)                                 Rule 144 and Rule 144A. For so long as the
Company is subject to the reporting requirements of Section 13 or 15 of the 1934
Act, the Company covenants that it will file all reports required to be filed by
it under Section 13(a) or 15(d) of the 1934 Act and the rules and regulations
adopted by the SEC thereunder, that if it ceases to be so required to file such
reports, it will upon the request of any Holder or beneficial owner of
Registrable Securities (i) make publicly available such information (including,
without limitation, the information specified in Rule 144(c)(2) under the 1933
Act) as is necessary to permit sales pursuant to Rule 144 under the 1933 Act,
(ii) deliver or cause to be delivered, promptly following a request by any
Holder or beneficial owner of Registrable Securities or any prospective
purchaser or transferee designated by such Holder or beneficial owner, such
information (including, without limitation, the information specified in
Rule 144A(d)(4) under the 1933 Act) as is necessary to permit sales pursuant to
Rule 144A under the 1933 Act, and (iii) take such further action that is
reasonable in the circumstances, in each case to the extent required from time
to time to enable such Holder to sell its Registrable Securities without
registration under the 1933 Act within the limitation of the exemptions provided
by (x) Rule 144 under the 1933 Act, as such Rule may be amended from time to
time, (y) Rule 144A under the 1933

 

16

--------------------------------------------------------------------------------


 

Act, as such Rule may be amended from time to time, or (z) any similar rules or
regulations hereafter adopted by the SEC. Upon the request of any Holder or
beneficial owner of Registrable Securities, the Company will deliver to such
Holder a written statement as to whether it has complied with such requirements.

 

(b)                                 No Inconsistent Agreements. The Company has
not entered into nor will the Company on or after the date of this Agreement
enter into any agreement which is inconsistent with the rights granted to the
Holders of Registrable Securities in this Agreement or otherwise conflicts with
the provisions hereof; provided that the Company will not be precluded from
entering into any agreement after the date hereof which may or does result,
directly or indirectly, in the payment of Additional Interest. The rights
granted to the Holders hereunder do not and will not in any way conflict in any
material respects with and are not and will not be inconsistent in any material
respects with the rights granted to the holders of any of the Company’s other
issued and outstanding securities under any other agreements entered into by the
Company or any of its subsidiaries.

 

(c)                                  Amendments and Waivers. The provisions of
this Agreement, including the provisions of this sentence, may not be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given, unless the Company has obtained the written
consent of Holders of at least a majority in aggregate principal amount of the
outstanding Registrable Securities affected by such amendment, modification,
supplement, waiver or departure.

 

(d)                                 Notices. All notices and other
communications provided for or permitted hereunder shall be made in writing by
hand-delivery, registered first-class mail, electronic mail, or any courier
guaranteeing overnight delivery (i) if to a Holder or Participating
Broker-Dealer at the most current address set forth on the records of the
registrar under the Indenture, and (ii) if to the Company, initially at the
address set forth in the Purchase Agreement and thereafter at such other
address, notice of which is given in accordance with the provisions of this
Section 5(d).

 

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five business days after
being deposited in the mail, postage prepaid, if mailed; when receipt is
acknowledged, if sent via electronic mail; and on the next business day if
timely delivered to an air courier guaranteeing overnight delivery.

 

Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee, at the
address specified in the Indenture.

 

(e)                                  Successors and Assigns. This Agreement
shall inure to the benefit of and be binding upon the successors, assigns and
transferees of each of the parties, including, without limitation and without
the need for an express assignment, subsequent Holders; provided that nothing
herein shall be deemed to permit any assignment, transfer or other disposition
of Registrable Securities in violation of the terms hereof or of the Purchase
Agreement or the Indenture. If any transferee of any Holder shall acquire
Registrable Securities, in any manner, whether by operation of law or otherwise,
such Registrable Securities shall be held subject to all of the terms of this
Agreement, and by taking and holding such Registrable Securities, such Person
shall be conclusively deemed to have agreed to be bound by and to perform all of
the terms and provisions of this Agreement, including the restrictions on resale
set forth in this Agreement and, if applicable, the Purchase Agreement, and such
Person shall be entitled to receive the benefits hereof.

 

(f)                                   Third Party Beneficiary. Each Holder and
Participating Broker-Dealer shall be a third party beneficiary of the agreements
made hereunder and shall have the right to enforce such agreements directly to
the extent it deems such enforcement necessary or advisable to protect its
rights or the rights of other Holders hereunder. Each Holder, by its acquisition
of Subordinated Notes, shall be deemed to have agreed to the provisions of
Section 5(b) hereof.

 

(g)                                  Counterparts. This Agreement may be
executed in any number of counterparts and by the parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.

 

17

--------------------------------------------------------------------------------


 

(h)                                 Headings. The headings in this Agreement are
for convenience of reference only and shall not limit or otherwise affect the
meaning hereof.

 

(i)                                     Restriction on Resales. If the Company
or any of its subsidiaries or affiliates (as defined in Rule 144 under the 1933
Act) shall redeem, purchase or otherwise acquire any Registrable Security or any
Exchange Security which is a “restricted security” within the meaning of
Rule 144 under the 1933 Act, the Company will deliver or cause to be delivered
such Registrable Security or Exchange Security, as the case may be, to the
Trustee for cancellation and neither the Company nor any of its subsidiaries or
affiliates will hold or resell such Registrable Security or Exchange Security or
issue any new Security or Exchange Security to replace the same.

 

(j)                                    GOVERNING LAW. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

(k)                                 Entire Agreement; Severability. This
Agreement contains the entire agreement between the parties relating to the
subject matter hereof and supersedes all oral statements and prior writings with
respect hereto. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.

 

[SIGNATURE PAGES FOLLOW]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Company has caused this Registration Rights Agreement to be
executed by its duly authorized representative as of the date first above
written.

 

 

COMPANY:

 

 

 

HARBORONE BANCORP, INC.

 

 

 

By:

 

 

 

Name:

James W. Blake

 

 

Title:

Chief Executive Officer

 

[Company Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Purchaser has caused this Registration Agreement to be
executed by its duly authorized representative as of the date first above
written.

 

 

PURCHASER:

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Purchaser Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------